Citation Nr: 0911266	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the Nashville RO in July 2008.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is related to 
his military service.

2.  The Veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2006, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
provided an examination in furtherance of the Veteran's 
claims.  No duty to assist was unmet.

II. Background

The Veteran contends that his reduced hearing acuity and his 
tinnitus are the result of acoustic trauma from a grenade 
explosion during basic training.  Specifically, the Veteran 
stated that a soldier accidently pulled the pin and the 
grenade went off about 10 or 15 feet away from him; he took 
cover in a foxhole.  The Veteran noted that after this 
incident, he had decreased hearing acuity and ringing in his 
ears.  He also stated that he experienced acoustic trauma 
from going to the rifle range and using M16's and M14's, 
noting that even though he was issued hearing protection, he 
did not feel like the hearing protection was effective.  He 
also noted that while stationed in Korea, although his MOS 
was a clerk-typist, he was a truck driver and hauled 
ammunition to the front line for an artillery unit while live 
fire missions were going on only about 50 yards away.  After 
leaving the military, the Veteran stated that he hunted for a 
short period of time but always used hearing protection, and 
stated that he did not have any post-service jobs that 
included noise exposure.  Lastly, the Veteran stated that 
since the grenade explosion, he has continuously experienced 
ringing in his ears and decreased hearing acuity.

Initially, the Board notes that the Veteran's DD Form 214 
shows that he served as a clerk-typist.  A review of the 
service treatment records (STRs) do not reveal complaints 
related to hearing loss or tinnitus, and the Veteran's 
October 1969 entrance examination revealed a normal clinical 
evaluation for the Veteran's ears.  An August 1971 
audiological evaluation reported that pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
80
0
0
LEFT
30
30
10
5
10

A March 2006 Audiological consultation provided at the 
Tennessee Mountain VAMC, noted that the Veteran had 
experienced bilateral constant tinnitus for the past 20 
years, characterized as a roaring.  At this consultation, the 
Veteran reported a history of military noise exposure from 
the firing range and a specific in-service incident which 
involved being in close proximity to a grenade explosion.  
The audiologist diagnosed the Veteran with moderate high-
frequency sensorineural hearing loss, and opined that based 
on the Veteran's history of military noise exposure and the 
type and configuration of his hearing loss, it was at least 
as likely as not that Veteran's current hearing loss was 
caused during military service.

An August 2007 VA audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
30
35
LEFT
15
20
30
35
45

The puretone threshold average for the right ear was 28.75 
decibels, and for the left ear, 32.5 decibels.  At this 
examination, the Veteran reported that he was involved in 
supply and transportation without using hearing protection, 
and denied any additional occupational and recreational noise 
exposure.  The Veteran reported constant bilateral tinnitus, 
noting that the onset was two to three years ago.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 94 percent in the left ear.  The 
examiner diagnosed the Veteran with bilateral mild to 
moderate sensorineural hearing loss above 1000 Hertz.  
Regarding a nexus to service, the examiner opined that the 
Veteran's current hearing loss was not caused by or the 
result of military noise exposure without hearing protection 
and was not related to decibel loss in hearing levels shown 
in the service treatment records.  The examiner explained 
that audiometric entrance examination results showed hearing 
sensitivity within normal limits bilaterally, and noted that 
audiometric results from the August 1971 examination showed 
hearing sensitivity within normal limits in the left ear, and 
hearing sensitivity within normal limits in the right ear 
with the exception of an 80 decibel pure-tone air conduction 
threshold at 2000 Hertz, which the examiner stated was most 
likely tester/testee/equipment error.  The examiner noted 
that at the March 2006 hearing evaluation, the Veteran had 
reported the onset of his bilateral hearing loss 7 to 8 
months prior to the testing, and at this examination, the 
Veteran reported that he had experienced difficulty for the 
past 2 to 3 years.  Further, the examiner noted that at the 
March 2006 hearing evaluation, the Veteran's pure tone 
threshold at 2000 Hertz in the right ear was 30 decibels 
which was consistent with the test results from this 
examination, and not consistent with the August 1971 results 
of 80 decibels at 2000 Hertz in the right ear.

III. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.

Here, there is medical evidence of current bilateral hearing 
loss and tinnitus as reported by the August 2007 and March 
2006 audiologists.  However, the service treatment reports do 
not contain any specific in-service complaints or treatment 
related to hearing loss or tinnitus, and the August 1971 
discharge examination does not mention that the Veteran 
experienced ringing in his ears during service.  The August 
2007 audiologist, who reviewed the record, concluded that the 
separation examination showed normal hearing acuity for the 
left ear, and normal hearing acuity for the right ear, for 
all decibels levels except 2000 Hertz, which revealed a 
puretone threshold reading of 80 decibels.  (See analysis 
below and explanation of the 80 decibel reading at 2000 
Hertz.)

Regarding continuity of symptomatology, while the Veteran's 
January 2009 hearing testimony was that he had experienced a 
loss of hearing acuity and ringing in his ears ever since the 
in-service grenade explosion, (see January 2009 Board hearing 
transcript), the first documented notation in the record 
referring to a loss of hearing acuity and tinnitus is not 
until a March 2006 audiological consultation, well over 30 
years after the Veteran was discharged from military service.  
Additionally, during his August 2007 VA examination, the 
Veteran reported the onset of his tinnitus as two to three 
years earlier, and the onset of his bilateral hearing loss as 
seven to eight months prior to the 2007 VA examination.  The 
Board finds that the lengthy period after military service 
without a documented complaint or treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (it is proper to consider the 
Veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ("negative evidence" could be 
considered in weighing the evidence).  Although the Veteran 
is competent to report that he experienced ringing in his 
ears during the 1970s, here, as previously noted, the Veteran 
did not complain of ringing in his ears during service or at 
discharge, and in fact, the record does not contain any 
complaints of tinnitus until the Veteran filed his claim in 
April 2006.  Again, given that there was no complaint at 
discharge from service, and because the medical evidence does 
not document symptoms of tinnitus until 2006, the Board does 
not find the Veteran's most recent statement at the 2009 
hearing describing tinnitus since service to be credible.  
This is especially so in light of the information he provided 
the audiologist in 2007.  Although he told the audiologist in 
2006 that tinnitus began 20 years earlier, such widely 
conflicting information strongly suggests an inaccuracy in 
the Veteran's history, whether he was providing accurate 
information in 2007 or not, the absence of documented 
complaint during service or until many years after service 
causes the Board to find that the 2007 history is likely the 
more accurate.  Therefore, because there is no evidence of 
documented tinnitus complaints during service or from 
discharge to the time the Veteran filed his claim, in 
addition to the Veteran reporting the onset of his tinnitus 
as just two to three years earlier to the August 2007 VA 
examiner, the Board finds that service connection for 
tinnitus is not warranted.

Regarding hearing loss, the Board is not persuaded by the 
March 2006 audiologist's opinion that the Veteran's current 
hearing loss was related to service, but instead gives 
greater weight to the August 2007 VA examiner's opinion, 
which offered a thorough rationale, including a clinical 
explanation that considered all the medical evidence of 
record, including the March 2006 puretone threshold results, 
as well as taking into account the lack of documented 
symptoms related to hearing loss until recently, and 
explaining the reason for the 80 decibel loss at 2000 Hertz 
in the August 1971 separation examination.

Specifically, the August 2007 VA audiologist opined that the 
Veteran's current hearing loss was not caused by or a result 
of military noise exposure, explaining that the August 1971 
discharge examination showed hearing sensitivity within 
normal limits for the left ear, and within normal limits for 
the right ear with the exception of an 80 decibel puretone 
threshold reading at 2000 Hertz.  However, regarding the 80 
decibel reading at 2000 Hertz, the 2007 VA examiner reasoned 
that this was most likely a tester/testee/equipment error, 
noting that the result from the March 2006 consultation was 
30 decibels at 2000 Hertz, which was consistent with the 2007 
testing and which also revealed 30 decibels at 2000 Hertz, 
both of which were not consistent with the August 1971 
discharge examination showing an 80 decibel loss at 2000 
Hertz.  Further, the 2007 examiner explained that at the 
March 2006 audio consult, the Veteran reported the onset of 
his hearing loss as 7 to 8 months prior to the testing, and 
at the 2007 examination, the Veteran reported experiencing 
difficulty hearing for the past two to three years; both 
recitations revealing a lack of continuity of symptomatology 
since separation from military service.  Based on the above 
reasoning, and after examining the entire claims file, 
including the service treatment records, which included the 
1971 separation examination, the 2007 examiner opined that 
the Veteran's current hearing loss was not related to 
military service.  The Board finds this 2007 VA opinion was 
well reasoned, supported by clinical data, and consistent 
with the evidence of record.

On the other hand, the March 2006 audiologist did not review 
the evidence of record, including the STRs, and therefore did 
not comment on the inconsistency between an 80 decibel loss 
at 2000 Hertz at the 1971 examination, and only a 30 decibel 
loss at 2000 Hertz at the 2006 consultation, or the fact that 
the evidence revealed a lack of continuity of symptomatology 
since service; both of which the Board finds to be 
significant aspects of this case.  Instead, the March 2006 
audiologist provided his opinion based solely on the 
Veteran's reported history of military noise exposure and the 
type and configuration of his hearing loss.  In this regard, 
the Board notes that the thoroughness and detail of a medical 
opinion are important factors in assessing the probative 
value of the opinion, see Prejean v. West, 13 Vet. App. 444, 
448-499 (2000), and in this case, the March 2006 audiologist 
did not provide any reasoning regarding how the type and 
configuration of his current hearing loss helped explain how 
his current hearing loss was related to military service.  
Further, the 2006 examiner did not consider the type and 
configuration of hearing loss noted during service (the 
August 1971 discharge examination), something the August 2007 
VA examiner took into account.

Consequently, based on the above analysis, the Board gives 
greater evidentiary weight to the August 2007 VA opinion, 
which was detailed, thorough, and supported by a review of 
the record.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the Veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until March 2006.  A presumption of service 
incurrence consequently may not be made.  38 C.F.R. §§ 3.307, 
3.309.

Based on the foregoing, the Board finds that service 
connection for hearing loss and tinnitus is not warranted.  
The preponderance of the evidence is against these claims.

While the Veteran is competent as a layman to describe any 
symptoms he experiences, there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis or etiology of any 
claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the 
Veteran's own assertions as to the medical etiology of his 
hearing loss and tinnitus has no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


